Case 7:20-cv-05877-VB Document 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- --- --- none X
KRISTYN VANDERBERG-REED,
Plaintiff,

Vv.

MOUNT VERNON and DEBORAH

REYNOLDS, individually and in her official

capacity as comptroller of Mount Vernon,
Defendants.

--X

Filed 01/22/21 Page 1 of 2

 

c SBNY
| DOCUMENT
| ELECTRONICALLY FILED

 

  
  

    

 

ORDER

20 CV 5877 (VB)

On July 28, 2020, plaintiff Kristyn Vanderberg-Reed commenced the instant action
against defendants Mount Vernon and Deborah Reynolds. (Doc. #3).

On July 31, 2020, the Clerk issued a summons as to defendant Mount Vernon. (Doc. #6).

On August 8, 2020, plaintiff docketed proof of service indicating service on defendant
Mount Vernon. (Doc. #7). Accordingly, defendant Mount Vernon had until August 24, 2020, to
respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q@).

On August 10, 2020, plaintiff docketed a waiver of service for defendant Reynolds.
(Doc. #8). Accordingly, defendant Reynolds had until September 28, 2020, to respond to the

complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i1).

On September 28, 2020, defendant Deborah Reynolds filed an answer to the complaint.

(Doc. #9).

On September 29, 2020, the Court issued an order directing plaintiff to seek a certificate
of default as to defendant Mount Vernon and thereafter to move, by other to show cause, for
default judgment against defendant Mount Vernon, provided defendant Mount Vernon remain in

default. (Doc. #12).

On October 6, 2020, the Court so ordered plaintiff and defendant Mount Vernon’s
stipulation extending the time by which defendant Mount Vernon was to move, answer, or
otherwise respond to the complaint to October 30, 2020. (Doc. #16).

On October 29, 2020, the Court so ordered the parties’ stipulation extending the time by
which defendant Mount Vernon was to move, answer, or otherwise respond to the complaint to

November 30, 2020. (Doc. #18).

On December 2, 2020, the Court so ordered the parties’ stipulation extending the time by
which defendant Mount Vernon were to move, answer, or otherwise respond to the complaint to

December 30, 2020. (Doc. #20).
Case 7:20-cv-05877-VB Document 23 Filed 01/22/21 Page 2 of 2

To date, defendant Mount Vernon has failed to answer, move, or otherwise respond to the
complaint.

On January 21, 2021, the Court ordered plaintiff to seek certificates of default as to both
defendants by February 5, 2021, and thereafter to move, by order to show cause and in
accordance with the Court’s Individual Practices, for default judgment against defendants by
February 19, 2021.

Because defendant Deborah Reynolds has answered, the Court VACATES its previous
January 21, 2021, Order. (Doc. #22).

Accordingly, provided that defendant Mount Vernon remains in default, plaintiff is
ORDERED to seek a certificate of default as to defendant Mount Vernon by February 5, 2021,
and thereafter to move, by order to show cause and in accordance with the Court’s Individual
Practices, for default judgment against defendant Mount Vernon by February 19, 2021. If
plaintiff fails to satisfy either deadline, the Court may dismiss the case without prejudice
for failure to prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to VACATE the Order dated January 21, 2021. (Doc. #22).

Dated: January 22, 2021
White Plains, NY
SO ORDERED:

Vil |

Vincent L. Briccetti
United States District Judge

 
